NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11975

            ELLEN DUFF-KAREORES   vs.   CHRISTOPHER KAREORES.



            Essex.      February 10, 2016. - June 15, 2016.

  Present:     Gants, C.J., Spina, Cordy, Botsford, Duffly, Lenk,
                             & Hines, JJ.


     Divorce and Separation, Alimony, Division of property.



     Complaint for divorce filed in the Essex Division of the
Probate and Family Court Department on June 19, 2013.

    The case was heard by Peter C. DiGangi, J.

     The Supreme Judicial Court on its own initiative
transferred the case from the Appeals Court.


     James P. Hall (Jaclyn Martin with him) for Christopher
Kareores.
     John Foskett for Ellen Duff-Kareores.


    DUFFLY, J.       Ellen Duff-Kareores and Christopher Kareores

were first married to each other in May, 1995; two children were

born of the marriage before the parties divorced in 2004.       The

parties' divorce agreement, which was incorporated in the

divorce judgment, obligated Christopher to, among other things,
                                                                   2


pay Ellen alimony in the amount of $7,600 per month.   Beginning

in 2007, Christopher resumed living with Ellen and the children

in what had been the marital residence.   In December, 2012, the

parties remarried.   In June, 2013, Ellen filed a complaint for

divorce on the ground of an irretrievable breakdown of the

marriage and served the complaint on Christopher the following

month.   Following trial on that complaint, a judge of the

Probate and Family Court concluded that, under the Alimony

Reform Act of 2011, St. 2011, c. 124 (alimony reform act or

act), the length of the parties' marriage for purposes of

calculating the durational limits of a general term alimony

award to Ellen was eighteen years, the period from the date of

the parties' first marriage through the date that Christopher

was served with the complaint in the second divorce.

Christopher appealed, and we transferred the case to this court

on our own motion.

    This case requires us to decide whether the judge correctly

construed G. L. c. 208, § 48, which provides that "the court may

increase the length of the marriage if there is evidence that

the parties' economic marital partnership began during their

cohabitation period prior to the marriage."   We conclude that

the judge's findings do not support a determination that the

parties had an economic marital partnership, within the meaning

of G. L. c. 208, § 48, during the period following the service
                                                                      3


on the husband of the divorce complaint in the first marriage in

April, 2003, until the parties began cohabiting in May, 2007.

The findings do, however, support a determination that the

length of the marriage includes the period during which the

parties were cohabiting before they remarried, and the period of

the parties' first marriage.     Thus, the over-all length of the

marriage here should be calculated by adding together the period

of the first marriage, the period of cohabitation beginning in

May, 2007, and the period of the second marriage.     Accordingly,

the matter must be remanded to the Probate and Family Court for

recalculation of the amount and duration of alimony.     Because of

the change in the length of the parties' marriage, in the course

of the proceedings on remand, Christopher also may seek

reconsideration of the judge's orders as to property division

and allocation of the children's education expenses.

        Background.   We summarize the judge's findings of fact,

supplemented by undisputed facts in the record and reserving

certain facts for later discussion.     See Pierce v. Pierce, 455

Mass. 286, 288 (2009).     The parties first married on May 20,

1995.    Ellen was employed full time as a registered nurse, and

Christopher was working as a medical resident.     Their first

child, a daughter, was born in 1997; their son was born in 2001.

Soon after the birth of their first child, at around the time

that Christopher completed his medical training and began
                                                                    4


employment as a fully qualified physician, Ellen left her

position as a registered nurse to attend to raising their

daughter and running the household.   Although she worked part

time in the years that followed, Ellen did not return to full-

time employment.

     In March, 2003, Ellen served Christopher with a divorce

complaint, and in 2004, a divorce judgment nisi issued that

incorporated the parties' separation agreement.    The agreement

included merged provisions relating to their minor children,

alimony, and life and medical insurance, as well as provisions

related to property division that did not merge.    The agreement

required Christopher to pay alimony to Ellen in the amount of

$7,600 per month.1   As provided under the terms of the agreement,

the parties refinanced their mortgage so that Ellen could

purchase Christopher's interest in the family home, and she

continued to live there with the children.

     In May, 2007, Christopher moved back into the family home

and the parties began a period of cohabitation, which continued

until they were remarried in December, 2012.   The judge found

that, after Christopher returned to living in the family home,

"the parties functioned exactly as they had during their

     1
       Under the terms of the agreement, Ellen had primary
physical custody of the children. Because the agreement does
not contain a separate provision for child support, we presume
that the amount of the alimony award includes payments for the
support of the children.
                                                                   5


previous marriage," with Christopher acting as the primary wage

earner and Ellen as the primary caretaker of the children and

the home.    During this period, and throughout the second

marriage, Christopher continued to pay Ellen a monthly amount

that was consistent with the alimony order under the first

divorce judgment.   Six weeks after the second marriage, at

Ellen's request, Christopher moved out of the family residence.

On July 18, 2013, Ellen served Christopher with a complaint for

divorce.

     The judge who conducted the second divorce trial concluded

that, throughout their eighteen-year relationship, the parties

enjoyed an upper-middle income lifestyle.   At the time of trial

on the second divorce, Ellen was fifty-three years old and

Christopher was fifty-one.    Christopher was in good health and

Ellen suffered from fibromyalgia and sarcoidosis.2   The judge

found that Ellen "testified credibly that these [illnesses

cause] symptoms [that] affect her work as a registered nurse."

She worked part time and earned weekly income in the amount of

$450.    Christopher was employed full time as an emergency room

physician and held an additional part-time position at another

     2
       The judge found that Ellen "was diagnosed with sarcoidosis
seventeen years ago," which causes her to suffer from "shortness
of breath, cough, fatigue, myalgia, and arthralgia." When her
symptoms flair up, she "must undergo treatments, including
chemotherapy, medication and physical therapy." She also
suffers from fibromyalgia, which causes muscle pain that can be
"debilitating."
                                                                   6


hospital, earning a total gross weekly income of $7,867.48.3    The

judge found that Christopher had the opportunity to acquire

future assets and income through his employment, while Ellen's

opportunities were limited because of "significant health

issues," having left full-time work to raise the children, and

having bypassed employment opportunities to focus on the

children in the period of the parties' cohabitation between the

two marriages.

     The judge found that the length of the second marriage was

six months.   However, the judge found that

          "the parties' economic marital partnership began
     during their cohabitation period prior to the marriage.
     The parties began living together in May, 2007 (6.17
     years). Additionally, the parties were married for 7.83
     years prior to their first divorce. The parties have been
     in a relationship, with only a brief period of separation,
     for eighteen years (i.e. the number of years between the
     parties' first marriage and the date of service on the
     current Complaint for Divorce)."

The judge concluded that "[b]oth parties contributed to their

financial success throughout the course of their relationship,"

but Ellen contributed "more" because she "worked part-time and

was, for the most part, fully responsible for the child care and

homemaking responsibilities."4


     3
       The judge determined that Christopher did not disclose on
his financial statement the sum of $9,180.00 that he had
contributed to a retirement account, or that he had received an
additional $44,440.00 in profit sharing from his medical
practice.
     4
       The judge found that Ellen was responsible for the "vast
                                                                    7


     A judgment nisi was entered on the parties' second divorce

on December 5, 2014.    Under the terms of the judgment,

Christopher was ordered to pay Ellen weekly general term alimony

in the amount of $1,106 for a period of fourteen years.    In

making this determination, the judge considered the required

factors under G. L. c. 208, § 53 (a), including "the length of

the marriage; age of the parties; health of the parties; income,

employment and employability of the parties . . . ; economic and

non-economic contribution of both parties to the marriage;

marital lifestyle; . . . [and] lost economic opportunity as a

result of the marriage."    The judge also ordered Christopher to

make weekly child support payments to Ellen in the amount of

$917.    Concerning education expenses for the two children, the

judge ordered Christopher to continue paying private secondary

school expenses for the younger child.5   The older child was a

senior in high school when the judgment entered; the judge

ordered Christopher to pay eighty per cent and Ellen to pay




majority of the cleaning, shopping, cooking, and laundry," and
was "primarily responsible for the child care responsibilities,"
including, among other things, preparing meals, bathing, and
transporting the children to and from school.
     5
       The judge found that, "[b]y agreement of the parties, the
children have been raised Catholic and have always attended
Catholic private school. The prior divorce judgment provides
that the children will attend private school if [Christopher]
pays the cost, an acknowledgment that [Ellen] was not in a
financial position to contribute to same."
                                                                   8


twenty per cent of the costs of that child's college education.6

As to the only substantial marital asset,7 Christopher's

retirement accounts, the judge awarded fifty-five per cent to

Ellen because she "contributed more to the financial success of

the parties throughout their relationship."   In making this

division of the marital property, the judge stated that he had

considered, among the other factors listed in G. L. c. 208,

§ 34, the length of the marriage and the alimony award.

     Discussion.   Christopher contends that the judge exceeded

his authority in the amount and duration of alimony awarded, in

the division of the marital assets, and in the allocation of the

children's educational expenses.   The thrust of Christopher's

argument is that the judge's erroneous calculation of the length

of the parties' marriage, based on their economic marital

relationship, "clearly controlled" all of the judge's findings.

     Because the parties' second marriage lasted only six

months, the question we confront is whether the judge properly


     6
       No provision was made for the payment of the younger
child's college expenses. See Passemato v. Passemato, 427 Mass.
52, 54 (1998) ("as a general rule, support orders regarding the
future payment of post-high school educational costs are
premature and should not be made").
     7
       Neither party disputes the judge's finding that
Christopher's retirement accounts are the only substantial
marital asset. The record reflects that Ellen owns the marital
home, which has a fair market value of $435,000, but at the time
of the parties' second divorce, was subject to a first and a
second mortgage, together totaling $418,200.
                                                                       9


included within the "length of the marriage" all or any portion

of the following:   the period of approximately five and one-half

years during which the parties lived together after the first

marriage ended and before they remarried; the slightly more than

four-year period that they were neither married to each other

nor living together; and the approximately eight-year period of

their first marriage.8     In making this determination, we consider

whether the judge's calculation of the parties "length of the

marriage" is consistent with the meaning of that term under the

alimony reform act.      This involves a question of statutory

interpretation, which we review de novo.      See Chin v. Merriot,

470 Mass. 527, 531 (2015).      "Although we look first to the plain

language of the provision at issue to ascertain the intent to

the Legislature, we consider also other sections of the statute,

and examine the pertinent language in the context of the entire

statute.   Id. at 532.    See Holmes v. Holmes, 467 Mass. 653, 659

(2014) ("we look first to the language of the relevant statute,

which is generally the clearest window into the collective mind

of the Legislature").

     General Laws c. 208, § 48, enacted as part of the alimony

reform act, defines the "[l]ength of the marriage" as

     "the number of months from the date of legal marriage to
     the date of service of a complaint or petition for divorce

     8
       Ellen served Christopher with a complaint for divorce in
the first marriage on March 12, 2003.
                                                                   10


     or separate support duly filed in a court . . . ; provided,
     however, that the court may increase the length of the
     marriage if there is evidence that the parties' economic
     marital partnership began during their cohabitation period
     prior to the marriage."

The terms "economic marital partnership" and "cohabitation" are

not defined in G. L. c. 208, § 48, nor anywhere else within the

alimony reform act.   But a related provision addressing general

term alimony9 states that general term alimony "shall be

suspended, reduced or terminated upon the cohabitation of the

recipient spouse when the payor shows that the recipient spouse

has maintained a common household . . . with another person for

a continuous period of at least [three] months."   G. L. c. 208,

§ 49 (d).   See Hartford Ins. Co. v. Hertz Corp., 410 Mass. 279,

284 (1991) (in construing statutory term, "we may also look to

relevant provisions of other parts of the statute").   In order

to ascertain whether a former spouse who is cohabiting with

another is maintaining a "common household," a judge may

consider any of the following factors:

     "(i) oral or written statements or representations made to
     third parties regarding the relationship of the persons;

     "(ii) the economic interdependence of the couple or
     economic dependence of [one] person on the other;

     "(iii) the persons engaging in conduct and collaborative
     roles in furtherance of their life together;

     9
       "'General term alimony' . . . [is] the periodic payment of
support to a recipient spouse who is economically dependent."
G. L. c. 208, § 48.
                                                                  11



    "(iv) the benefit in the life of either or both of the
    persons from their relationship;

    "(v) the community reputation of the persons as a couple;
    or

    "(vi) other relevant and material factors."

G. L. c. 208, § 49 (d) (1).

    Viewing the statute as a whole, we conclude that the

Legislature intended to use the terms cohabitation, economic

marital partnership, and common household to describe a

relationship that, if established, would affect a court order

for alimony, either by increasing the amount and duration of

alimony ordered or by reducing, suspending, or eliminating the

award.   As explained, G. L. c. 208, § 48, permits a judge to

increase the "length of the marriage" based on a period of

cohabitation prior to a marriage where there is evidence of an

"economic marital partnership," which in turn permits the judge

to increase the duration of an alimony award.   See G. L. c. 208,

§ 49 (b).   See also G. L. c. 208, § 53 (a) (governing both

amount and duration of alimony and requiring consideration of

length of marriage among other factors).   General Laws c. 208,

§ 49 (d), permits a judge to suspend, reduce, or terminate a

general alimony award based on a recipient spouse's period of

cohabitation with another where the recipient spouse maintains a

"common household" for at least three months.   The definition
                                                                    12


includes the sharing of a primary residence with the other

person, as well as the factors set forth in G. L. c. 208,

§ 49 (d) (1) (i)-(vi).    What each of these provisions has in

common is a definition of a relationship that resembles, but is

not equivalent to, a legal marriage.     Cf. Charron v. Amaral, 451

Mass. 767, 770-771 (2008) (distinguishing between cohabitation

and legal marriage).     The existence of such a relationship has

an effect on the spousal obligation of alimony.

    Given the use of the term "cohabitation" in each of these

provisions, and their similar purpose to permit an adjustment of

the duration or amount of an alimony award, we conclude that the

Legislature intended that it is only where parties share a

common household, and are engaged in an economic marital

partnership, that a judge has discretion to increase the length

of a marriage, or to suspend, reduce, or terminate a general

alimony award.   We therefore conclude that a judge must consider

the factors set forth in G. L. c. 208, § 49 (d) (1), which are

determinative of whether the parties share a "common household,"

in order to ascertain whether the parties were participating in

an economic marital partnership.    These factors, which include a

consideration of the parties' relationship as a couple and

"economic interdependence of the couple or economic dependence

of [one] person on the other," must be considered to ascertain

whether the parties were engaged in an economic marital
                                                                   13


partnership for the purpose of the alimony reform act.

     Further, the act also establishes presumptive termination

dates for general term alimony, which are calculated based on

the length of the marriage.10   A judge determining the

appropriate duration of alimony payments may make a deviation

beyond the time limits only if "the judge makes a written

finding that deviation . . . is required in the interest of

justice."   Holmes v. Holmes, supra at 654.   See G. L. c. 208,

§ 49 (b).   Although a "judge has broad discretion when awarding

alimony under the [alimony reform act],"11 see Zaleski v.


     10
       The presumptive time limits for payment of general term
alimony for a marriage of twenty years or less are set forth in
G. L. c. 208, § 49 (b) (1)-(4):

          "(1) If the length of the marriage is [five] years or
     less, general term alimony shall continue for not longer
     than one-half of the number of months of the marriage.

          "(2) If the length of the marriage is [ten] years or
     less, but more than [five] years, general term alimony
     shall continue for not longer than [sixty] percent of the
     number of months of the marriage.

          "(3) If the length of the marriage is [fifteen] years
     or less, but more than [ten] years, general term alimony
     shall continue for not longer than [seventy] per cent of
     the number of months of the marriage.

          "(4) If the length of the marriage is [twenty] years
     or less, but more than [fifteen] years, general term
     alimony shall continue for not longer than [eighty] per
     cent of the number of months of the marriage."
     11
       The Alimony Reform Act of 2011 did not alter the broad
discretion historically accorded to judges in making awards of
alimony. See Zaleski v. Zaleski, 469 Mass. 230, 235 n.13 (2014)
                                                                  14


Zaleski, 469 Mass. 230, 235 (2014), the judge must consider all

relevant, statutorily specified factors, such as those set forth

in G. L. c. 208, §§ 49 (d) and 53 (a).   See Zaleski v. Zaleski,

supra at 235-236.

    Here, the judge concluded that the length of the marriage

was eighteen years, and awarded general term alimony to Ellen

for a durational period of fourteen years, a period consistent

with a marriage of between fifteen to twenty years.   See G. L.

c. 208, § 49 (b).   In determining that the length of the

parties' marriage was eighteen years, the judge plainly rejected

Christopher's assertion that he was nothing more than "a renter

of sorts" during the period of the parties' cohabitation.

    The testimony before the judge in this regard included

statements of both parties that, during the period of

cohabitation, they presented to their community as an "intact

family"; Ellen called Christopher her "husband" and Christopher

conceded that he "may" have called Ellen his "wife"; they gave

each other rings to wear in place of their wedding bands;

Christopher was able to see and have daily interaction with his

children; he could participate in their activities within and

outside of the home; and the family planned and took vacations

together.   Christopher also testified that, during the period of

cohabitation, he and Ellen engaged in a "joint effort . . . to


(discussing legislative history).
                                                                   15


figure out the children's schedule," although at times his work

schedule took priority because he was the primary breadwinner.

During this period, Christopher continued to pay Ellen $7,600

per month, the amount of the award under the first judgment, and

Ellen paid the majority of the expenses of running the parties'

combined household.   At some point, around 2010, Christopher

paid for certain improvements to the family home and began

contributing towards the utilities.   He did not pay an

additional amount to Ellen designated as rent.   The parties

maintained separate bank accounts during both the period of

cohabitation and their second marriage.

    Based on the above, the judge concluded that, during the

period of cohabitation, "the parties functioned exactly as they

had during their previous marriage," with Christopher in the

role of "the primary wage earner" and Ellen in the role of "the

primary homemaker and caretaker for the children."   The judge's

findings of fact support his conclusion, based on the statutory

factors, that the parties were engaged in an economic marital

partnership and maintained a common household during their

period of cohabitation.   See G. L. c. 208, § 49 (d) (1) (i)-

(vi).   The parties presented themselves to third parties as a

traditional family with a husband, wife, and two children; they

were economically interdependent, with Christopher earning the

majority of the income and Ellen primarily taking care of the
                                                                  16


household and caring for the children; and they planned their

lives together, in terms of both daily schedules and annual

vacations.   The judge did not abuse his discretion in

determining that the parties' relationship during the period of

cohabitation before their second marriage was an economic

marital partnership, rather than a landlord-tenant relationship.

    Christopher argues that the judge's finding that an

economic marital partnership existed was erroneous because

Christopher continued to pay alimony to Ellen during the period

of cohabitation, as required by the terms of the first divorce

judgment.    He contends, in essence, that an economic marital

partnership cannot be a product of a court order.    This argument

misses the mark.   A judgment requiring payment of alimony does

not contemplate a shared life; rather, alimony payments make it

possible for a spouse to support himself or herself and the

parties' children in a lifestyle similar to that which had been

enjoyed by the family during the marriage, even though the

spouse who had been the breadwinner is no longer part of the

household.   See Pierce v. Pierce, 455 Mass. 286, 296 (2009) ("If

a supporting spouse has the ability to pay, the recipient

spouse's need for support is generally the amount needed to

allow that spouse to maintain the lifestyle he or she enjoyed

prior to termination of the marriage").

    While it often may be the case that there is some measure
                                                                   17


of mutual dependence and benefit enjoyed by formerly married

parties where one party is paying the other court-ordered

alimony, that alone would not convert court-ordered payments

into an economic marital partnership.   But the situation is

different where a party continues to make such payments after he

or she returns to live in the former marital home with the

former spouse and enjoys the benefits of daily family

interaction and connection, and the parties present themselves

to the community as married, as was the case here.   We conclude

that there was no error in the judge's decision to include in

the length of the parties' marriage the approximately five and

one-half years that the parties lived together and maintained a

common household.   This conclusion is supported by the judge's

findings that the parties both "contributed to the economic

marital partnership" during that time period.   The determination

also is consistent with the Legislature's manifest intent to

include within the length of a marriage that period of

cohabitation during which the parties are engaged in an economic

marital partnership.   See G. L. c. 208, § 48 ("the court may

increase the length of the marriage if there is evidence that

the parties' economic marital partnership began during their

cohabitation period prior to the marriage"); G. L. c. 208,

§ 53 (a) (requiring consideration of, among other things, length

of marriage, in determining appropriate form, amount, and
                                                                      18


duration of alimony).

      We turn to the length of the parties' first marriage.     The

alimony reform act does not provide direct guidance on the

calculation to be used where two individuals previously were

married to each other, subsequently were divorced, remarried,

and then were divorced a second time.12   As discussed above,

however, the act expressly provides a judge with discretion to

increase the length of a marriage for purposes of calculation of

alimony where there is evidence that the parties' economic

marital partnership began prior to the marriage during a period

of the parties' cohabitation.   See G. L. c. 208, § 48.    Nothing

in the act requires that the period of cohabitation that results

in a "legal marriage" and "the parties' economic marital

partnership" must directly precede the date of the marriage.

Id.   The Legislature could not have intended to exclude from the

length-of-a-marriage calculation a previous period of time

during which the parties were legally married (and thus

presumably engaged in an economic marital partnership and

      12
       We note that G. L. c. 208, § 49 (d) (2), provides that if
alimony is reduced or suspended as a result of a recipient
spouse maintaining a common household with another person,
"alimony . . . may be reinstated upon termination of the
recipient's common household relationship." The next section
provides: "Nothing in this section shall be construed to permit
alimony reinstatement after the recipient's remarriage, except
by the parties' express written agreement." G. L. c. 208,
§ 49 (e). It appears from their context that these provisions
do not implicate remarriage or cohabitation of the recipient and
payor spouse.
                                                                  19


maintaining a common household), while including a period of

cohabitation that involves participation in an economic marital

partnership.   Such a result would be absurd.   See Flemings v.

Contributory Retirement Appeal Bd., 431 Mass. 374, 375-376

(2000) ("If a sensible construction is available, we shall not

construe a statute . . . to produce absurd results").

Therefore, we conclude that the judge properly included the

length of the first marriage in the calculation of the over-all

length of the parties' marriage.13

     Nothing in the act, however, supports a conclusion that a

judge may include, as part of the over-all length of marriage,

the time during which the parties neither were legally married

nor engaged in an economic marital partnership.    Here, the

judge's only stated rationale for including in the over-all

length of the marriage the period between the parties' first


     13
       We reject Christopher's argument that a provision of the
parties' 2004 separation agreement, whereby both parties agreed
to "waive, renounce and relinquish . . . all and every interest
of any kind of character which either may now have or may
hereafter acquire in or to any real or personal property of the
other, whether now owned or hereafter acquired by either,"
prevents the judge from including the time of the first marriage
as part of the length of marriage. The 2004 separation
agreement resolved claims arising out of the first marriage and
divorce; it did not, and could not, contemplate claims arising
from subsequent events, such as their second marriage and a
second divorce. For the purpose of the second divorce, which
occurred after the passage of the alimony reform act, the terms
of the statute control the length of marriage. See Chin v.
Merriot, 470 Mass. 527, 534 (2015) (discussing prospective
application of alimony reform act).
                                                                   20


divorce and the date they began cohabiting was the observation

that "[t]he parties have been in a relationship, with only a

brief period of separation, for eighteen years."   Even accepting

the judge's description of this fifty-month period as "brief"

within the context of a relationship spanning eighteen years, it

was improper to extend the length of the marriage by this period

in the absence of any evidence that the parties were

participating in an economic marital partnership during that

time.

    There was no evidence introduced that the parties'

relationship during this period was different from any other two

individuals who previously had been married and thereafter

shared custody of their children, with one former spouse

obligated to make family support payments to the other.

Immediately following the first divorce, unlike their subsequent

period of cohabitation, the parties did not share a primary

residence, did not present themselves to their community or

otherwise refer to each other as husband and wife, and did not

plan their daily activities and schedules together.    Merely

paying court-ordered support, and having amicable arrangements

for care of the children, does not, without more, define an

economic marital partnership.   We conclude that the judge erred

in including this period as part of his calculation of the

length of the marriage.   For purposes of calculating alimony in
                                                                    21


this case, the length of the parties' marriage does not include

the time from the date of service of the divorce complaint in

the first marriage in April, 2003, until the period of

cohabitation began in May, 2007.

    Ellen contends that, even if this period is excluded, the

alimony award nonetheless may be affirmed because the judge was

permitted to make a deviation from the presumptive duration of,

as well as the presumptive limits on the amount of, a general

term alimony award.   See G. L. c. 208, § 53 (e).   We recognize

that the act authorizes a judge to make deviations in setting an

alimony award based on factors including age, health status,

inability to work full time in the future, and "any other factor

that the court deems relevant and material."   See id.   The act,

however, contemplates a deviation in the duration and amount of

the alimony award, not a deviation in the calculation of the

length of the marriage.   See id.   Although the length of a

marriage is the central factor in establishing the limits of an

alimony award, it remains a distinct concept that must be

calculated independently from the duration or amount of alimony.

See G. L. c. 208, § 48.   Other than including a period of

cohabitation during which the parties maintained an economic

marital partnership, the alimony reform act affords no

discretion to a judge in calculating the length of a marriage

based on the factors listed in G. L. c. 208, § 53 (e), which
                                                                   22


apply only to the amount and duration of alimony payments.

    Moreover, while a judge has discretion to deviate from a

presumptive alimony award, such a deviation must be made "upon

written findings that deviation is necessary."     G. L. c. 208,

§ 53 (e).   See G. L. c. 208, § 49 (b); Holmes v. Holmes, 467

Mass. 653, 658 (2014).   Here, the judge made no written findings

in support of a deviation, and did not state that he was

adopting such a deviation.

    Conclusion.    Because the alimony award was based on an

incorrect calculation of the length of the parties' marriage,

the judgment establishing the amount and duration of alimony is

vacated.    The matter is remanded to the Probate and Family Court

for further proceedings consistent with this opinion.    On

remand, in light of the revised length of marriage, Christopher

may seek reconsideration of the division of marital property and

the allocation of educational expenses for the children.

                                     So ordered.